Order entered June 6, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00392-CV

                           CAROL S. ABLON, ET AL., Appellants

                                               V.

                            WILLIAM NEAL ABLON, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-14902-I

                                           ORDER
       Before the Court is the parties’ June 3, 2013 agreed motion to abate this accelerated

appeal pending settlement negotiations. The parties request that the appeal be abated for ninety

days. We GRANT the motion to the extent that we ABATE the appeal for forty-five days. The

appeal will be reinstated when the Court receives a motion to dismiss the appeal or in forty-five

days from the date of this order, whichever occurs sooner.


                                                      /s/    CAROLYN WRIGHT
                                                             CHIEF JUSTICE